Title: [June 1775]
From: Washington, George
To: 




June 1. Dined at Burns’s and Spent the Evening in my own Room.

   


   
   GW’s committee on ways and means of supplying ammunition and military stores to the colonies read its report, which was referred to the committee of the whole (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:74).



 


2. Dined at Mr. Josh. Shippens & spent the Evening at Mr. Tilghman’s.


   
   Shippen was probably Joseph Shippen, Jr. (1732–1810), son of Edward and Sarah Plumley Shippen of Lancaster, Pa. He had graduated from Princeton in 1753 and served as an officer in the Pennsylvania Regiment during the French and Indian War. He was with Gen. John Forbes on the Fort Duquesne expedition and probably knew GW at that time. From 1762 until its dissolution in 1775, Shippen served as secretary of the Pennsylvania council and in 1786 was appointed a judge of the Lancaster County Court of Common Pleas (SHIPPEN“Military Letters of Captain Joseph Shippen of the Provincial Service, 1756–1758.” Pennsylvania Magazine of History and Biography 36 (1912): 367–78, 385–463., 36:367; BALCH [2]Thomas Willing Balch. “The English Ancestors of the Shippen Family and Edward Shippen, of Philadelphia.” Pennsylvania Magazine of History and Biography 28 (1904): 385–402., 28:399).



 


3. Dined at the City Tavern & spent the Evening at my lodgings.


   
   Congress appointed a number of committees, including one composed of GW, Philip Schuyler, Silas Deane, Thomas Cushing, and Joseph Hewes, “to bring in an estimate of the money necessary to be raised” (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:79–80).



 


4. Dined at Mr. Robt. Morris’s on the Banks of Schoolkill & Spent the Eveng. at the City Tavn.


   
   Robert Morris (1734–1806), born in England, came in his youth to Maryland where his father was engaged in the tobacco export business. The younger Morris settled in Philadelphia and in 1754, as a partner in the firm of Willing, Morris & Co., eventually became one of America’s wealthiest

merchants. Morris signed the nonimportation agreement in 1765 and in 1775 was a member of the council of safety. He was a member of the Continental Congress Nov. 1775–78, and he served as superintendent of finance 1781–84. After the Revolution, Morris and his wife, Mary White Morris of Maryland, became close friends of the Washingtons. At the convening of the Constitutional Convention in 1787, GW gratefully accepted the hospitality of the Morrises, and later they gave up their handsome town house for the use of GW and his family during the presidential years. Morris’s country home, called The Hills, where GW dined on this day, is located on the east side of the Schuylkill River, in what is now Fairmount Park.



 


5. Dined at Mr. Richard Penns. On a Committee all the Afternn.


   
   This was the committee appointed on 3 June to estimate the amount of money needed to be raised.



 


6. At Mr. Willm. Hamiltons & Spent the Evening at my Lodgings.
 


7. Dined at the City Tavern and spent the Evening at home.


   
   GW’s committee to estimate the amount of money to be raised today gave its report, which was referred to the committee of the whole (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:81). GW made a number of purchases on this day, including “5 Books—Military” (Cash Memoranda, DLC:GW).



 


8. Dined at Mr. Dickensons and spent the Evening at home.
 


9. Dined at Mr. Saml. Pleasants and went to hear Mr. Piercy preach.
 


10. Dined at Mr. Saml. Griffens. Spent the Evening in my own Room.
 


11th. Went to Church in the forenoon & then went out & Dined at Mr. H. Hills. Returnd in the Afternoon.
 


12. Dined at the City Tavern & Spent the Evening at my lodgings.
 


13. Dined at Burn’s in the Fields. Spent the Evening at my Lodging’s.
 


14. Dined at Mr. Saml. Merediths. Spent the Evening at home.



   
   After Congress resolved that “six companies of expert rifflemen, be immediately raised in Pensylvania, two in Maryland, and two in Virginia . . . That each company, as soon as compleated, shall march and join the army near Boston, to be there employed as light infantry, under the command of the chief Officer in that army,” it named GW, Schuyler, Deane, Cushing, and Hewes to a committee to draw up rules for the regulation of the army (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:89–90).



 


15. Dined at Burns’s in the Field. Spent the Eveng. on a Committee.


   
   Congress resolved today “that a General be appointed to command all the continental forces, raised, or to be raised, for the defence of American liberty” (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:91). GW, nominated by Thomas Johnson of Maryland, was unanimously elected. For a discussion of GW’s election and the reasons behind it, see FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:432–40; ADAMS [1]L. H. Butterfield, ed. Diary and Autobiography of John Adams. 4 vols. Cambridge, Mass., 1961., 3:321–23.



   
   The committee which occupied GW all the evening was the one on drafting army regulations.



 


16. Dined at Doctr. Cadwaladers. Spent the Evening at my lodgings.


   
   GW was informed officially in Congress of his appointment as general and commander in chief, and he read his acceptance speech “standing in his place.” He refused the salary which Congress had voted, asking only that his expenses be paid. Other resolutions on this day set up an establishment of major generals, brigadiers, aides, secretaries, etc. (JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 2:92–94).



 


17. Dined at Burns’s in the Fields. Spent the Evening at my Lodgings.
 


18. Dined at Mullens upon Schoolkill. Spent the Evening at my lodgings.

	
   
   Thomas Mullen opened a tavern called Vauxhall, at Passyunk on the Schuylkill River, in 1775. His wife, Peggy Mullen (d. 1774), had run the famous Beefsteak House on Water Street which GW probably had visited the previous year (see entry for 12 Oct. 1774; JACKSONJoseph Jackson. “Washington in Philadelphia.” Pennsylvania Magazine of History and Biography 56 (1932): 110–55., 122; SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:996).



 


19. Dined at Colo. Rieds. Spent the Evening at Mr. Lynch’s.


   
   Thomas Lynch, Sr. (1727–1776), a South Carolina planter, was a member of the Continental Congress 1774–76. He had served for many years in the South Carolina legislature and was a member of the Stamp Act Congress in 1765. Silas Deane, a Massachusetts delegate for Congress, wrote that Lynch was “plain, sensible, above ceremony, and carries with him more force in his very appearance than most powdered folks in their conversation” (LMCCEdmund C. Burnett, ed. Letters of Members of the Continental Congress. 8 vols. 1921–36. Reprint. Gloucester, Mass., 1963., 1:18).



   
   On 18 June, perhaps while he was alone in his room during the evening,

   

GW wrote to Mrs. Washington: “My Dearest: I am now set down to write to you on a subject, which fills me with inexpressible concern. . . . Believe me my dear Patsy . . . that I should enjoy more real happiness and felicity in one month with you, at home, that I have the most distant prospect of reaping abroad, if my stay was to be seven times seven years. . . . I shall rely therefore, confidently, on That Providence which has heretofore preserved, and been bountiful to me, not doubting but that I shall return safe to you in the fall” (owned by Armistead Peter 3rd, Washington, D.C.). In the letter GW enclosed his will.



   
   On 19 June, John Hancock, president of the Continental Congress, signed GW’s commission as “General and Commander in Chief of the army of the United Colonies” (DLC:GW). Meanwhile, GW was writing more letters home to Virginia, including one to his closest brother, John Augustine, wherein he “bid adieu to you, & to every kind of domestick ease, for a while. I am Imbarked on a wide Ocean, boundless in its prospect & from whence, perhaps, no safe harbour is to be found. I have been called upon by the unanimous Voice of the Colonies to take the Command of the Continental Army. An honour I neither sought after, nor desired, as I am thoroughly convinced, that it requires greater Abilities, and much more experience, than I am Master of” (20 June 1775 DLC:GW).



   
   During this week, while Congress was choosing 13 new generals, drafting GW’s initial instructions, and deciding how to finance the campaign, GW was preparing for his trip to Massachusetts to form the thousands of citizen-soldiers surrounding Boston into an army of the united colonies. He chose Joseph Reed as his secretary and Thomas Mifflin as his first aide-de-camp. He queried the Massachusetts delegates about what arrangements their government had made for supporting the army and whom he would be dealing with (Massachusetts Delegates to GW, 22 June 1775, DLC:GW). And he sent his chariot home.



   
   On 23 June the new commander in chief left Philadelphia, accompanied by Generals Charles Lee and Philip Schuyler and their aides. While he was but “a few Minutes of leaving this City” and “surrounded with Company to take leave of me,” GW wrote again to Mrs. Washington: “My Dearest. . . . I could not think of departing . . . without dropping you a line. . . . I retain an unalterable affection for you, which neither time or distance can change. . . . I go fully trusting in that providence, which has been more bountiful to me than I deserve, & in full confidence of a happy meeting with you some time in the fall” (ViMtvL). He then rode off to a campaign that would last for more than seven years, during which he saw Mount Vernon only in his 1781 visits during the Yorktown campaign.



   
   For the period between 19 June 1775 and January 1780, no diaries of GW have been found; his opening remarks in his 1781 Yorktown diary indicate that no other war journals were kept.



